Citation Nr: 0106190	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment of an Improved Death Pension to a 
surviving spouse from December 1, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from May 1952 to April 1956.  
He died in September 1992.  The appellant is his surviving 
spouse.  

This appeal arises from a June 1998 decision of the Roanoke, 
Virginia, Regional Office (RO) which determined that the 
appellant was not entitled to payment of an Improved Death 
Pension (pension) from December 1, 1996.  The surviving 
spouse appealed this determination.


FINDINGS OF FACT

It is reasonable given the appellant's age, life expectancy, 
income, and size of her estate that some part of the estate 
should be used for her own maintenance prior to the 
reinstatement of VA death pension benefits.


CONCLUSION OF LAW

The corpus of the estate of the appellant precludes the 
payment of improved death pension benefits.  38 U.S.C.A. §§ 
1541, 1543 (West 1991); 38 C.F.R. §§ 3.271, 3.272, 3.274, 
3.275 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1996, the appellant filed a claim for a pension on the 
basis of the veteran's wartime service.  Her claimed net 
assets included $4,000.00 in "stocks, bonds, bank deposits" 
and farmland with 54.7 acres of wooded land worth $43,800.00 
and 45 acres of pasture worth $62,000.00, for total assets of 
$109,800.00.  The appellant reported that she held the note 
for property purchased by her son which amounted to a $222.05 
monthly payment until August 1998.  She also earned 
"dividends, interest" of $113.00, for total monthly income 
of $335.05.  Her monthly expenses, including health 
insurance, were $533.40, resulting in excess expenses 
totaling $198.35.  The appellant's primary livelihood was 
from running a cattle ranch on her property which earned in 
1995 $4,236.72 and resulted in expenses of $6,081.13, for a 
loss of $1,844.41.

The RO made a determination on the corpus of the spouse's 
estate in July 1996.  It was decided that the appellant's net 
worth was primarily in farmland that was not a liquid asset.  
Since her net worth was non-liquid and her life expectancy 
was for another 21 years, the RO found that her net worth was 
not a bar to payment of a pension.  By letter of late July 
1996, the RO informed the appellant she had been granted 
payment of the pension.

In August 1996, the appellant informed the RO that she had 
been awarded Social Security Administration (SSA) benefits of 
$466.60 a month effective from early November 1996.  By 
letter of late August 1996, the RO informed the appellant 
that payment of her pension would stop effective December 1, 
1996.  It was found by the RO that her monthly SSA benefits 
would cause her income to be excessive for VA purposes.

The appellant submitted additional financial information in 
June 1997.  Her monthly income was $480.00 from SSA, $420.00 
from interest/dividends, $222.05 from mortgage payments, and 
$23.41 from miscellaneous sources; for total monthly income 
of $1,145.46.  Her total medical expenses for the year prior 
to June 1997 were $1,072.60.  The appellant's gross farm 
income was $2,922.50 with expenses of $9,297.65, for a total 
farm loss in 1996 of $6,375.15.

In May 1998, the appellant requested that her payment for 
nonservice-connected pension be reconsidered.  She provided 
additional financial information that indicated her assets 
included a checking account with $5,000.00 (that fluctuated 
with expenses) and 99.7 acres of farmland worth $105,800.00, 
for total assets of $110,800.00.  Operations on her farm 
during 1997 had resulted in a gross income of $9,010.00 with 
expenses of $10,378.00, for a total loss of $1,368.00.  The 
appellant's claimed total medical expense from January 1997 
to May 1998 was $1,253.60.  She reported that her monthly SSA 
income was $490.00 and she expected to earn during 1998 
$88.00 in interest and $1,776.40 from the note she held.

A letter from the RO in June 1998 informed the veteran that 
payment of a pension continued to be denied after December 
1996.  This was determined on the basis that her countable 
income exceeded the allowable limits.  The appellant filed a 
notice of disagreement with this decision in July 1998 and 
contended that the VA had, in effect, double counted her 
earnings from interest and the note she held.  The RO 
recalculated her countable income for VA purposes based on 
these contentions and awarded slightly higher amounts of 
pension prior to December 1996.  She was informed of this in 
a letter of October 1998.  However, payment of a pension from 
December 1996 continued to be denied as her countable income 
still exceeded the VA limitations.

In November 1998, the appellant again requested that her 
countable income be reviewed as the income from the payment 
on the note she held had ended in August 1998.  Attached was 
financial information that indicated her monthly income 
consisted of $490.00 from SSA benefits.  She reported that 
her interest income from November 1998 to November 1999 was 
$50.00.  The appellant noted that during this same period she 
had sustained a loss from her farm operations of $1,368.00.  
This interest income and net loss was expected to reoccur the 
following year.  Her assets included a checking account of 
$2,500.00 and farmland worth $105,800.00, for total assets of 
$108,300.00.  Her total medical expenses from December 1998 
to November 1999 were $485.80 for health insurance payments.  
The appellant's average monthly expenses were asserted to be 
$549.47, an amount which included the monthly installment 
payments for her health insurance.

The RO sent the veteran a letter in March 1999 which 
requested that she submit more detailed information regarding 
her property and assets.  The appellant responded in May 
1999.  She asserted that she had previously described her 
farm property in her original claim.  It was alleged that 
this "entire acreage [was] all inclusive around [her] 
home."  She asserted that this property was used as a family 
business for cattle farming.  The appellant claimed that the 
only liquid assets she had were a checking account with 
$2,500.00.  She alleged that with the loss of the repayment 
of the note she held, her income had been drastically 
reduced.  Her monthly expenses were itemized to total 
$1,411.31.  This total included expenses related to the 
running of her farm business.

A questionnaire regarding the appellant's farm income was 
received in July 1999.  She asserted that during 1998 she had 
earned $4,731.26 from her farm operations with expenses 
totaling $9,799.48, for a loss of $5,068.22.  Her estimated 
income for 1999 was $4,000.00 with expenses of $9,175.00, for 
a loss of $5,175.00.  The appellant indicated that 25 acres 
of her farm was used to raise corn and 15 acres was used as 
pasture for 40 head of cattle.  She reported that she earned 
monthly income of $490.00 from SSA and $50.00 from interest.

The RO made another determination regarding the corpus of the 
appellant's estate in June 1999.  Her assets were determined 
to be $2,500.00 in bank deposits and $105,800.00 in property, 
for total assets of $108,300.00.  Her monthly income was 
found to be $496.00 from SSA, $750.83 from farm sales, and 
yearly interest income of $50.00, for total monthly income of 
$1,250.99.  The appellant's monthly expenses included $120.00 
for food, $101.00 for taxes and interest, $12.00 for 
clothing, and $1,178.31 for other itemized expenses, for 
total monthly expenses of $1,411.31.  This resulted in her 
monthly expenses exceeding her monthly income by $160.32.  
The RO concluded:

[The appellant] has reported a 
considerable amount of liquid assets.  
Based on her life expectancy [17.8 
years], she will still have a 
considerable estate remaining even if 
some portion of her estate was used to 
provide for her maintenance.  Therefore, 
it is determined that it would be 
reasonable to expect some part of these 
assets to be used for her regular living 
expenses.

In her substantive appeal of January 2000, the appellant 
argued that because her monthly expenses significantly 
exceeded her monthly income, she was entitled to payment of a 
pension benefit.  It was contended that because her farm land 
was being used as a active cattle farm, she should not be 
forced to sell it in order to support herself.

A statement in support of the appellant's claim (VA Form 1-
646) was submitted by her representative in April 2000.  It 
was argued that the actuary tables used to determine the 
appellant's life expectancy were unreliable as it failed to 
differentiate between men and women, where nothing more than 
a guess based on averages, and could not predict future 
expenses such as medical costs due to increased age.  The 
representative contended that farm expenses varied greatly 
overtime and could not be predicted.  It was argued that the 
appellant should not be forced to sell her property in order 
to receive payment of pension benefits because: 

"[The appellant's] land is the only 
hedge she has against whatever the future 
holds...To [sell the property] would leave 
her at the mercy of the federal 
government to provide for her financially 
and medically once her expenses depleted 
the money derived from the sale.  It is 
unconscionable that the claimant would be 
denied entitlement to a few hundred 
dollars per year because she and the 
veteran worked hard during their lives to 
accumulate some land as a business.

II.  Analysis

For purposes of determining whether payment for a nonservice-
connected pension (Improved Death Pension) is warranted, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under the provisions of 
38 C.F.R. §  3.272.  38 C.F.R. § 3.271(a).  This includes 
gross income from a business, farm or profession as reduced 
by the necessary operating expenses such as cost of goods 
sold, or expenditures for rent, taxes, and upkeep, or costs 
of repairs or replacements.  The value of an increase in 
stock inventory of a business is not considered income.  
Depreciation is not a deductible expense.  A loss sustained 
in operating a business, profession, farm, or from 
investments, may not be deducted from income derived from any 
other source.  38 C.F.R. § 3.271(c).  Income from real or 
personal property is countable as income of the property's 
owner.  This includes property acquired through purchase, 
gift, devise, or descent.  38 C.F.R. § 3.271(d).

There will be excluded from the amount of an individual's 
annual income any unreimbursed amounts which have been paid 
within the 12-month annualization period for medical expenses 
regardless of when the indebtedness was incurred.  An 
estimate based on a clear and reasonable expectation that 
unusual medical expenditure will be realized may be accepted 
for the purpose of authorizing prospective payments of 
benefits subject to necessary adjustment in the award upon 
receipt of an amended estimate, or after the end of the 12-
month annualization period upon receipt of an eligibility 
verification report.  38 C.F.R. § 3.272(g).

Regarding a surviving spouse's income, unreimbursed medical 
expenses will be excluded when all of the following 
requirements are met:

1). They were or will be paid by a 
surviving spouse for medical expenses of 
the spouse, veteran's children, parents 
and other relatives for whom there is a 
moral or legal obligation of support;
2). They were or will be incurred on 
behalf of a person who is a member or a 
constructive member of the spouse's 
household; and
3). They were or will be in excess of 5 
percent of the applicable maximum annual 
pension rate or rates for the spouse 
(including increased pension for family 
members but excluding increased pension 
because of need for aid and attendance or 
being housebound) as in effect during the 
12-month annualization period in which 
the medical expenses were paid.

38 C.F.R. § 3.272(g)(2).

Pension payable to a surviving spouse shall be denied or 
discontinued when the corpus of the estate of the surviving 
spouse is such that under all the circumstances, including 
consideration of the surviving spouse's income and the income 
of any child for whom the surviving spouse is receiving 
pension, it is reasonable that some part of the corpus of the 
surviving spouse's estate be consumed for the surviving 
spouse's maintenance.  38 U.S.C.A. § 1543; 38 C.F.R. 
§ 3.274(c).

The following rules are for application in determining the 
corpus of estate or net worth of a surviving spouse under the 
provisions of 38 C.F.R. §  3.274.  The terms "corpus of 
estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the claimant, except the claimant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the claimant's reasonable mode of life.  In determining 
whether some part of the claimant's estate should be consumed 
for the claimant's maintenance, consideration will be given 
to the amount of the claimant's income together with the 
following: 

1). Whether the property can be readily 
converted into cash at no substantial 
sacrifice;
2). Life expectancy; 
3). Number of dependents who meet the 
definition of member of the family; 
4). Potential rate of depletion, 
including unusual medical expenses under 
the principles outlined in 38 C.F.R. §  
3.272(g).  

38 C.F.R. § 3.275.

In the statement of the case (SOC) of December 1999, the 
appellant was informed of the reasons for denial of payment 
of her pension and the relevant regulations on which this 
determination had been made.  The evidence used in 
determining her entitlement was also noted.  However, the 
appellant submitted additional financial information in 
January 2000, after the issuance of the SOC.  According to 
38 C.F.R. § 20.1304(c) (2000), any pertinent evidence 
regarding an issue on appeal is received by the Board after 
the last issued SOC, then the case must be returned to the RO 
for its initial consideration.  See also 38 C.F.R. § 19.31 
(2000).  A review of this evidence, however, indicates that 
it is merely cumulative/duplicative of evidence previously 
reviewed by the RO.  The January 2000 financial information 
indicated income from farm operations amounting to $4,000.00 
with business expenses of slightly more than $9,000.00, and 
assets totaling $108,300.00.  In addition, the appellant 
submitted a duplicate copy of her personal monthly expenses 
dated in November 1998.  This information is substantially 
similar to the financial information submitted by the 
appellant prior to and during July 1999 and considered by the 
RO in its December 1999 SOC.  Thus, remand for further 
consideration by the RO is not warranted in the present case.  
Moreover, it does not show a change in the appellant's net 
worth.  As the appellant has been notified of the 
requirements for entitlement to a pension and provided with 
the opportunity to present evidence and arguments regarding 
this issue, it is determined that she will not be prejudiced 
by the Board proceeding with the adjudication of this case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant's pension was terminated on December 1, 1996 
based on excessive income.  She requested that payment of 
this pension be resumed in a claim submitted in May 1998.  
Subsequently, the RO held that the corpus of the appellant's 
estate precluded payment of improved death pension benefits 
due to excessive net worth.  As discussed below, the Board 
finds that the appellant's net worth bars the payment of 
pension benefits.  Therefore, under the facts of this case, 
an analysis of her monthly income and expenses is generally 
unnecessary because her estate would preclude the payment of 
pension even if her annual income were zero.  

In this regard, as early as May 1996 the appellant reported 
that she owned 99.7 acres of property on which she lives and 
operates a cattle farm.  This property has an estimated value 
of $105,800.00.  It consists of 45 acres of pasture land 
worth $62,000.00, and 54.7 acres of woodland worth 
$43.800.00.  There is no evidence that there are any 
mortgages or encumbrances on this property.  

Even considering that the appellant would keep a few acres of 
property for her primary dwelling, substantial property 
remains that could be sold and converted into cash to pay for 
her maintenance.  She has presented no evidence that there 
would be any significant hindrances in selling this property.  
She has not reported any current dependents.  Her life 
expectancy was estimated to be 17.8 years in June 1999, and 
there is no competent evidence that her physical or mental 
status currently causes the incurrence of excessively large 
medical expenses.  Moreover, with the sale of the property it 
is logical to conclude that her current deficit of expenses 
exceeding income would be eliminated because she would no 
longer carry any farm expense debt.  Indeed, it is 
conceivable that the appellant could sell a substantial 
amount of this property, such as the woodland acreage, and 
keep her pasture land to continue her cattle business.  Such 
a partial sale would not only maintain the appellant over her 
lifetime, but also help finance her struggling cattle 
business.  Thus, under the provisions of 38 C.F.R. §§ 3.274 
and 3.275, it is reasonable that the property in the corpus 
of her estate be consumed for her maintenance.

The veteran's representative has questioned the validity and 
use of actuary tables in determining the appellant's life 
expectance in the analysis of the corpus of her estate.  He 
concluded that these tables are nothing more that 
"guesswork" based on averages.  VA, like insurers, is not 
clairvoyant and cannot see into the future to determine the 
exact date of death for any particular claimant.  When 
determining life expectancy, an "average" is probably the 
best anyone can do, even a medical professional outside of a 
diagnosis for a terminal disorder.  In this case, the 
appellant has failed to present any evidence of any 
significant ongoing medical disorder, let alone a disorder 
that would shorten her life expectancy by any significant 
degree.  Finally, under the provisions of 38 C.F.R. § 3.275 
the Board must consider the appellant's life expectancy in 
any determination regarding the corpus of her estate.  See 
38 U.S.C.A. § 7104(c).  Hence, in the absence of any 
competent clinical or actuarial evidence suggesting that the 
tables used were inaccurate the Board finds their use 
appropriate.

It has also been argued by the appellant and her 
representative that she should not be forced to sell her 
farmland to qualify for a pension and that to do so would 
leave her "at the mercy" of the federal government.  These 
arguments are disingenuous and nothing more than subjective 
rationalizations suggesting that the federal government 
should subsidize the appellant's allegedly failing business.  
The purpose of the VA nonservice-connected pension program is 
to ensure that wartime veterans and their dependents, who 
have little or no income, stay out of object poverty.  The 
purpose is not to support individuals in their pursuant of a 
chosen business enterprise.  The financial information 
submitted by the appellant is clear that if farm operations 
were discontinued, her claimed expenses would be drastically 
reduced.  In fact, there is no evidence that the sale of even 
a part of her farmland would leave her "at the mercy of the 
Federal Government."  Rather, it conceivably would provide 
tens of thousands of dollars for her future maintenance and 
in effect free her from dependence on a substantially less 
amount of income from VA pension. 

Therefore, the Board finds that it is reasonable given the 
appellant's age, life expectancy, income, and size of her 
estate that some part of her $108,300.00 estate should be 
used for her own maintenance prior to the reinstatement of VA 
pension benefits.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

